Exhibit 10(iii).33

 

THE 2001 AMENDED AND RESTATED

SHARE APPRECIATION RIGHTS PLAN

 

OF

 

CANADA SAFEWAY LIMITED

 

Safeway Inc., a Delaware corporation, previously adopted the Stock Option and
Incentive Plan for Key Employees of Safeway Inc. for the benefit of its eligible
employees (the “Prior Plan”). The Prior Plan has previously been amended from
time to time, and was amended and restated in its entirety and consolidated with
other plans in order to constitute an equity participation plan entitled “The
1999 Amended and Restated Equity Participation Plan of Safeway Inc.” (as amended
May 15, 2003 and as otherwise in effect from time to time, the “Safeway Equity
Participation Plan”). Safeway Inc. adopted the Safeway Equity Participation
Plan, effective upon approval by the stockholders of Safeway Inc., as provided
in the Safeway Equity Participation Plan, for the benefit of its eligible
employees, consultants and directors.

 

Canada Safeway Limited, an Alberta corporation, previously adopted the Share
Appreciation Rights Plan of Canada Safeway Limited (as in effect from time to
time, the “Plan”) under which Canada Safeway Limited could, from time to time,
upon and subject to the terms and conditions in the Plan, grant to certain
employees of Canada Safeway Limited and its subsidiary corporations who were
also granted “Options” (as defined herein) under the Safeway Equity
Participation Plan (or the Prior Plan), certain Share Appreciation Rights as
described in the Plan. The Plan is herein amended and restated in its entirety
effective as of December 3, 2001 and, as so amended and restated, is entitled
“The 2001 Amended and Restated Share Appreciation Rights Plan of Canada Safeway
Limited.”

 

The purposes of the Plan are as follows:

 

(1) to further the growth, development and financial success of Canada Safeway
Limited by providing additional incentives to certain of the employees of Canada
Safeway Limited and its subsidiary corporations who have been or will be given
responsibility for the management or administration of the business affairs of
Canada Safeway Limited and its subsidiary corporations; and

 

(2) to enable Canada Safeway Limited and its subsidiary corporations to obtain
and retain the services of the type of professional, technical and managerial
employees considered essential to the long-range success of Canada Safeway
Limited.

 



--------------------------------------------------------------------------------

THE 2001 AMENDED AND RESTATED

SHARE APPRECIATION RIGHTS PLAN

 

OF

 

CANADA SAFEWAY LIMITED

 

ARTICLE I

DEFINITIONS

 

1.1 General. Wherever the following terms are used in the Plan they shall have
the meanings specified below, unless the context clearly indicates otherwise.
The terms used in the Plan that are not otherwise defined herein shall have the
meanings set forth in the Safeway Equity Participation Plan. In the event that a
term defined herein is also defined in the Safeway Equity Participation Plan,
the meaning set forth in the Safeway Equity Participation Plan shall govern.

 

1.2 Award. “Award” shall mean a Stock Appreciation Right, which may be granted
under the Plan.

 

1.3 Award Agreement. “Award Agreement” shall mean a written agreement executed
by an authorized officer of Canada Safeway and the Holder which shall contain
such terms and conditions with respect to an Award as the Administrator shall
determine, consistent with the Plan.

 

1.4 Canada Safeway. “Canada Safeway” shall mean Canada Safeway Limited, an
Alberta corporation.

 

1.5 Canadian Securities Laws. “Canadian Securities Laws” shall mean all
applicable securities and corporate laws, rules, regulations, notices,
instruments and policies in force in Canada.

 

1.6 Common Stock. “Common Stock” shall mean the common stock of the Company, par
value $0.01 per share, and any equity security of the Company issued or
authorized to be issued in replacement thereof in the future, but excluding any
preferred stock and any warrants, options or other rights to purchase Common
Stock.

 

1.7 Company. “Company” shall mean Safeway Inc., a Delaware corporation.

 

1.8 DRO. “DRO” shall mean a domestic relations order that would constitute a
domestic relations order or its equivalent under the Matrimonial Property Act
(Alberta), the Domestic Relations Act (Alberta), similar laws of the Provinces
of Canada, and the Divorce Act (Canada).

 

1.9 Employee. “Employee” shall mean any officer or other employee of Canada
Safeway, or of any subsidiary corporation of Canada Safeway which is a
Subsidiary.

 

2



--------------------------------------------------------------------------------

1.10 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

1.11 Fair Market Value. “Fair Market Value” of a share of Common Stock as of a
given date shall be (a) the closing price of a share of Common Stock on the
principal exchange on which shares of Common Stock are then trading, if any (or
as reported on any composite index which includes such principal exchange), on
such date, or if shares were not traded on such date, then on the next preceding
date on which a trade occurred, or (b) if Common Stock is not traded on an
exchange but is quoted on NASDAQ or a successor quotation system, the mean
between the closing representative bid and asked prices for the Common Stock on
such date as reported by NASDAQ or such successor quotation system; or (c) if
Common Stock is not publicly traded on an exchange and not quoted on NASDAQ or a
successor quotation system, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith. In determining the Fair
Market Value of the Company’s Common Stock under subsection (a) of this Section
1.11, the Administrator may rely on the closing price as reported in the New
York Stock Exchange composite transactions published in the Western Edition of
the Wall Street Journal.

 

1.12 Holder. “Holder” shall mean a person who has been granted an Award.

 

1.13 Option. “Option” shall mean a stock option granted under Article IV of the
Safeway Equity Participation Plan.

 

1.14 Plan. “Plan” shall mean The Amended and Restated 2001 Share Appreciation
Rights Plan of Canada Safeway Limited.

 

1.15 Securities Act. “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

1.16 Stock Appreciation Right. “Stock Appreciation Right” shall mean a stock
appreciation right granted under Article IV of the Plan.

 

1.17 Stock Appreciation Right Base Amount. “Stock Appreciation Right Base
Amount” means the amount with respect to a Stock Appreciation Right to be
utilized in the calculations set forth in Section 5.1 below, which amount shall
be determined by the Administrator in accordance with the provisions of Section
4.2(a)(iv) below.

 

1.18 Subsidiary. “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

1.19

Substitute Award. “Substitute Award” shall mean a Stock Appreciation Right
granted under the Plan upon the assumption of, or in substitution for,
outstanding equity awards previously granted by a company or other entity in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock; provided, however, that in no
event shall the term “Substitute Award” be construed

 

3



--------------------------------------------------------------------------------

 

to refer to an award made in connection with the cancellation and repricing of a
Stock Appreciation Right.

 

1.20 Termination of Employment. “Termination of Employment” shall mean the time
when the employee-employer relationship between a Holder and Canada Safeway or
any Subsidiary is terminated for any reason, with or without cause, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by Canada Safeway
or any Subsidiary, (b) at the discretion of the Administrator, terminations
which result in a temporary severance of the employee-employer relationship, and
(c) at the discretion of the Administrator, terminations which are followed by
the simultaneous establishment of a consulting relationship by Canada Safeway or
a Subsidiary with the former employee. The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a Termination of Employment resulted from a discharge for good cause,
and all questions of whether a particular leave of absence constitutes a
Termination of Employment.

 

ARTICLE II

STOCK APPRECIATION RIGHTS SUBJECT TO PLAN

 

2.1 Stock Appreciation Rights Subject to Plan

 

The aggregate number of Stock Appreciation Rights that may be granted under the
Plan may not exceed the number of Options granted under the Safeway Equity
Participation Plan.

 

2.2 Add-back of Stock Appreciation Rights

 

If any Stock Appreciation Right under the Plan expires or is canceled without
having been fully exercised, the number of shares subject to such Stock
Appreciation Right, but as to which such Stock Appreciation Right was not
exercised prior to its expiration or cancellation, may again be awarded
hereunder, subject to the limitations of Section 2.1. Furthermore, any Stock
Appreciation Rights subject to Awards which are adjusted pursuant to Section 8.3
and become exercisable with respect to shares of stock of another corporation
shall be considered cancelled and may again be granted hereunder, subject to the
limitations of Section 2.1.

 

ARTICLE III

AWARD AGREEMENTS

 

3.1 Award Agreement

 

Each Award shall be evidenced by an Award Agreement.

 

4



--------------------------------------------------------------------------------

3.2 Consideration

 

In consideration of the granting of an Award under the Plan, the Holder shall
agree, in the Award Agreement, to remain in the employ of Canada Safeway or any
Subsidiary for a period of at least one (1) year (or such shorter period as may
be fixed in the Award Agreement or by action of the Administrator following
grant of the Award) after the Award is granted.

 

3.3 At-Will Employment

 

Nothing in the Plan or in any Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of the Company, Canada Safeway or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company, Canada Safeway and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder, and the Company, Canada Safeway and any
Subsidiary.

 

ARTICLE IV

GRANTING OF STOCK APPRECIATION RIGHTS TO EMPLOYEES

 

4.1 Eligibility

 

Any Employee selected by the Administrator pursuant to Section 4.2(a)(i) shall
be eligible to be granted a Stock Appreciation Right relating to an Option
granted to such Employee under the Safeway Equity Participation Plan.

 

4.2 Granting of Stock Appreciation Rights to Employees

 

  (a) The Administrator shall from time to time, in its absolute discretion, and
subject to applicable limitations of the Plan:

 

  (i) Select from among the Employees granted Options under the Safeway Equity
Participation Plan (including Employees who have previously received Awards
under the Plan) such of them as in its opinion should be granted Stock
Appreciation Rights;

 

  (ii) Determine the Option granted to an Employee to which Stock Appreciation
Rights granted under the Plan shall relate;

 

  (iii) Determine the number of shares of Common Stock to be subject to such
Stock Appreciation Rights granted to the selected Employees; and

 

  (iv) Determine the terms and conditions of such Stock Appreciation Rights,
consistent with the Plan, including, without limitation, the Stock Appreciation
Right Base Amount of such Stock Appreciation Right to be utilized in the
calculation in Section 5.1 and the currency in which the same is to be based.

 

5



--------------------------------------------------------------------------------

Notwithstanding the above, the Administrator may delegate certain powers
relating to the granting of Stock Appreciation Rights as it deems appropriate to
executive officers of the Company or Canada Safeway, including the power to
determine the number of shares of Common Stock to be subject to Stock
Appreciation Rights (subject to a maximum amount set by the Administrator), and
to determine the terms and conditions of such Stock Appreciation Rights.

 

  (b) Upon the selection of an Employee to be granted a Stock Appreciation
Right, the Administrator shall instruct the Secretary of Canada Safeway to issue
the Stock Appreciation Right and may impose such conditions on the grant of the
Stock Appreciation Right as it deems appropriate.

 

  (c) Unless otherwise determined by Canada Safeway, a Stock Appreciation Right
shall only be granted to an Employee in conjunction with an Option granted under
the Safeway Equity Participation Plan (or the Prior Plan). Furthermore, each
Stock Appreciation Right shall be exercisable only to the extent the related
Option is exercisable.

 

ARTICLE V

TERMS OF STOCK APPRECIATION RIGHTS

 

5.1 Entitlement under Stock Appreciation Rights

 

Subject to the terms and conditions hereof, including, without limitation,
Section 5.4 below, and subject to the terms and conditions of each Award
Agreement, each Stock Appreciation Right shall entitle the Holder, upon
exercise, to the following:

 

  (a) Canada Safeway shall be obligated to pay to the Company, on behalf of the
Holder, and at the direction of the Holder, but only in the event of the
acquisition by such Holder of one (1) share of Common Stock pursuant to the due
and proper exercise of the related Option, an amount, in such currency as may be
determined by the Administrator in its sole discretion, and payable as
hereinafter provided, equal to the excess, if any, of: (i) the Fair Market Value
of one (1) share of Common Stock on the date of exercise of such Stock
Appreciation Right, over (ii) the Stock Appreciation Right Base Amount of the
Stock Appreciation Right; or

 

  (b) Such other benefits as may be determined by the Administrator from time to
time.

 

5.2 Term of Stock Appreciation Rights

 

The term of a Stock Appreciation Right granted to an Employee shall be set by
the Administrator in its discretion. The Administrator may extend the term of
any outstanding Stock Appreciation Right in connection with any Termination of
Employment of the Holder, or amend any other term or condition of such Stock
Appreciation Right relating to such a termination.

 

6



--------------------------------------------------------------------------------

5.3 Vesting of Stock Appreciation Rights

 

  (a) The period during which the right to exercise, in whole or in part, a
Stock Appreciation Right granted to an Employee vests in the Holder shall be set
by the Administrator, subject to a minimum vesting period of three (3) years in
order for any Stock Appreciation Right to become fully exercisable, and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted. At any time
after grant of a Stock Appreciation Right, the Administrator may, in its sole
and absolute discretion and subject to whatever terms and conditions it selects,
accelerate the period during which a Stock Appreciation Right granted to an
Employee vests.

 

  (b) No portion of a Stock Appreciation Right granted to an Employee which is
unexercisable at Termination of Employment, as applicable, shall thereafter
become exercisable, except as may be otherwise provided by the Administrator
either in the Award Agreement or by action of the Administrator following the
grant of the Stock Appreciation Right.

 

5.4 Expiration of Stock Appreciation Rights

 

  (a) No Stock Appreciation Right may be exercised to any extent by any Employee
after the first to occur of the following events:

 

  (i) Upon the termination, cancellation or expiration of the related Option; or

 

  (ii) The expiration of three (3) months from the date of the Holder’s
Termination of Employment for any reason other than death or disability (such
“disability” to be determined in accordance with Canada Safeway’s policies and
practices in effect from time to time), or retirement on or after age fifty-five
(55) in accordance with Canada Safeway’s retirement policies, as then in effect;
or

 

  (iii) The expiration of one (1) year from the date of Holder’s Termination of
Employment by reason of death or disability (such “disability” to be determined
in accordance with Canada Safeway’s policies and practices in effect from time
to time), or retirement on or after age fifty-five (55) in accordance with
Canada Safeway’s retirement policies, as then in effect; or

 

  (iv) The engagement by the Holder in willful misconduct which injures the
Company, Canada Safeway or any of their respective Subsidiaries.

 

  (b) Subject to the provisions of Section 5.4(a), the Administrator shall
provide, in the terms of the Award Agreement of a Stock Appreciation Right, when
such Stock Appreciation Right expires and becomes unexercisable; and (without
limiting the generality of the foregoing) the Administrator may provide in the
terms of the Award Agreement of the Stock Appreciation Right that such Stock
Appreciation Right expires immediately upon a Termination of Employment for any
reason.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

EXERCISE OF STOCK APPRECIATION RIGHTS

 

6.1 Exercise of Stock Appreciation Rights

 

Except as may otherwise be determined by the Administrator from time to time,
each exercisable Stock Appreciation Right may only be exercised and shall be
exercised by the Holder contemporaneously with the due and proper exercise by
the Holder, in accordance with the terms and conditions of the Safeway Equity
Participation Plan (or the Prior Plan, if applicable) and any agreements entered
into by the Employee in respect thereof, of the exercisable Option relating to
the exercisable Stock Appreciation Right. The manner in which a Stock
Appreciation Right may be exercised shall be set forth in the Award Agreement
for such Stock Appreciation Right.

 

6.2 Manner of Exercise

 

A Stock Appreciation Right shall be deemed exercised upon delivery of all of the
following to the Secretary of Canada Safeway or his or her office:

 

  (a) A notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised;

 

  (b) Such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act, the Canadian Securities Laws, and
any other federal, state or provincial securities laws or regulations. The
Administrator may, in its absolute discretion, also take whatever additional
actions it deems appropriate to effect such compliance;

 

  (c) In the event that the Option shall be exercised pursuant to Section 8.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and

 

  (d) A direction executed by the Holder directing Canada Safeway to pay the
Company, on the Holder’s behalf, the amount required to be paid by Canada
Safeway pursuant to Section 5.1(a).

 

6.3 Conditions to Payment by Canada Safeway

 

Unless otherwise determined by the Administrator, any payments pursuant to
Section 5.1(a) above by Canada Safeway upon the exercise of a Stock Appreciation
Right shall not be made prior to fulfillment of all of the following conditions:

 

  (a)

The completion of any registration or other qualification of the shares of
Common Stock to be issued pursuant to the exercise of the Option related to the
Stock Appreciation Right under any applicable United States or Canadian federal,
state or provincial law including, but not by way of limitation, the Securities
Act, the Canadian Securities Laws, or under the rulings or regulations of
applicable

 

8



--------------------------------------------------------------------------------

 

Securities Commissions or any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

 

  (b) The obtaining of any approval, exemption order or other clearance from any
provincial, state or federal governmental agency which the Administrator shall,
in its absolute discretion, determine to be necessary or advisable;

 

  (c) The payment, if any is required, to Canada Safeway of all amounts which
Canada Safeway is to withhold under federal, state or provincial law in
connection with the exercise of the Stock Appreciation Right; and

 

  (d) The lapse of such reasonable period of time following the exercise of the
Stock Appreciation Right as the Administrator may establish from time to time
for reasons of administrative convenience.

 

6.4 Rights as Stockholders

 

The Holders of Stock Appreciation Rights shall not be, nor have any of the
rights or privileges of, shareholders or stockholders of the Company or any
Parent Corporation or any Subsidiary (including Canada Safeway).

 

6.5 Canadian Securities Laws Requirements

 

Unless otherwise determined by the Committee, in each Award Agreement, the
Employee will acknowledge to and agree with Canada Safeway as follows:

 

  (a) that the granting of Stock Appreciation Rights and transfers thereof as
permitted herein, are regulated by the Canadian Securities Laws;

 

  (b) that Canada Safeway has relied on certain securities laws exemptions under
the Canadian Securities Laws;

 

  (c) that where necessary, Canada Safeway will attempt to obtain exemptions
(the “Exemptions Orders”) from the requirements of the Canadian Securities Laws
which, subject to Sections 6.5(d), 6.5(e) and 6.5(f) below, will permit, amongst
other things, Stock Appreciation Rights to be transferred to the estate of the
Employee and to his or her beneficiaries; provided that unless and until such
Exemption Orders have been obtained, the right of the Employee, his or her
estate, or beneficiaries, as the case may be, to transfer any Stock Appreciation
Rights as permitted herein, may be restricted;

 

  (d) that if the Employee, his or her estate, or beneficiaries, as the case may
be, do not reside in any of the Provinces in which an Exemption Order had been
granted at the time of any transfer of Stock Appreciation Rights as permitted
herein, they may not be entitled to rely upon the provisions of Section 6.5(c)
above and their right to transfer any Stock Appreciation Rights may be
restricted;

 

9



--------------------------------------------------------------------------------

  (e) that the basis and circumstances upon which the Exemption Orders may be
granted, and the Canadian Securities Laws and other securities laws in general,
may change from time to time and although the Corporation will attempt to inform
the Employee of any such changes made known to it which may affect any of the
matters in this Section 6.5, it is the sole responsibility of the Participating
Employee, his or her estate, and beneficiaries, as the case may be, to comply
with all applicable securities laws at the time of any transfer of Stock
Appreciation Rights as permitted herein; and

 

  (f) in advance of any transfer of Stock Appreciation Rights as permitted
herein, the Employee, his or her estate, and beneficiaries, as the case may be,
will confirm with the Human Resources Department of Canada Safeway that such
transfer continues to comply with the Canadian Securities Laws and all
applicable laws and regulations. For greater certainty, Canada Safeway is under
no obligation, other than as set out in Section 6.5(c) above, to make any
applications pursuant to, or seek any relief from, any Canadian Securities Laws
which may otherwise prevent or restrict any transfer of Stock Appreciation
Rights as permitted herein.

 

ARTICLE VII

ADMINISTRATION

 

7.1 Administration of the Plan

 

The Plan shall be administered by the Administrator in accordance with the
provisions of Article X of the Safeway Equity Participation Plan (to the extent
such provisions are not inconsistent with the other provisions of the Plan).

 

7.2 Duties and Powers of Administrator

 

It shall be the duty of the Administrator to conduct the general administration
of the Plan in accordance with its provisions. The Administrator shall have the
power to interpret the Plan and the Award Agreements, and to adopt such rules
for the administration, interpretation, and application of the Plan as are
consistent therewith, to interpret, amend or revoke any such rules and to amend
any Award Agreement provided that the rights or obligations of the Holder of the
Award that is the subject of any such Award Agreement are not affected
adversely. Any such grant under the Plan need not be the same with respect to
each Holder.

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1 Not Transferable

 

  (a)

No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution. No Award or
interest or right therein shall be subject to, or exigible for, the debts,
contracts or engagements of the Holder or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance,

 

10



--------------------------------------------------------------------------------

 

assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

  (b) Notwithstanding the provisions of Section 8.1(a) hereof, the
Administrator, in its absolute discretion, may determine to grant to any Holder
an Award which, by its terms as set forth in the applicable Award Agreement, may
be transferred by the Holder, in writing and with prior written notice to the
Administrator, (i) pursuant to a DRO, or (ii) by gift, without the receipt of
any consideration, to a member of Holder’s immediate family, as defined in Rule
16a-1 under the Exchange Act, or to a trust for the exclusive benefit of, or any
other entity owned solely by, such members, provided, that an Award that has
been so transferred shall continue to be subject to all of the terms and
conditions of the Award as applicable to the original Holder, and the transferee
shall execute any and all such documents requested by the Administrator in
connection with the transfer, including without limitation to evidence the
transfer and to satisfy any requirements for an exemption for the transfer under
applicable United States and Canadian federal, provincial and state securities
laws.

 

8.2 Amendment, Suspension or Termination of the Plan

 

Except as otherwise provided in this Section 8.2, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator. No amendment, suspension or termination
of the Plan shall, without the consent of the Holder alter or impair any rights
or obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan.

 

8.3 Changes in Common Stock or Assets of the Company, Acquisition or Liquidation
of the Company and Other Corporate Events

 

  (a) In the event that the Administrator determines that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property), recapitalization, reclassification, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Administrator’s
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Award, then the Administrator shall, in
such manner as it may deem equitable, adjust any or all of:

 

  (i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Awards may be granted;

 

11



--------------------------------------------------------------------------------

  (ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Awards; and

 

  (iii) the Stock Appreciation Right Base Amount with respect to any Award.

 

  (b) In the event of any transaction or event described in Section 8.3(a) or
any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Administrator, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events, or to give effect to such changes in laws, regulations or principles:

 

  (i) To provide for either the purchase of any such Award for an amount of cash
equal to the amount that could have been attained upon the exercise of such
Award or realization of the Holder’s rights had such Award been currently
exercisable or payable or fully vested or the replacement of such Award with
other rights or property selected by the Administrator in its sole discretion;

 

  (ii) To provide that the Award cannot vest, be exercised or become payable
after such event;

 

  (iii) To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;

 

  (iv) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares; and

 

  (v) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, or Awards which may
be granted in the future.

 

12



--------------------------------------------------------------------------------

  (c) The Administrator may, in its discretion, include such further provisions
and limitations in any Award, agreement or certificate, as it may deem equitable
and in the best interests of either or both of the Company and Canada Safeway.

 

  (d) Notwithstanding the foregoing, in the event that the Company becomes a
party to a transaction that is intended to qualify for “pooling of interests”
accounting treatment and, but for one or more of the provisions of the Plan or
any Award Agreement would so qualify, then this Plan and any Award Agreement
shall be interpreted so as to preserve such accounting treatment, and to the
extent that any provision of the Plan or any Award Agreement would disqualify
the transaction from pooling of interests accounting treatment (including, if
applicable, an entire Award Agreement), then such provision shall be null and
void. All determinations to be made in connection with the preceding sentence
shall be made by the independent accounting firm whose opinion with respect to
“pooling of interests” treatment is required as a condition to the Company’s
consummation of such transaction.

 

  (e) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or Canada Safeway, or the stockholders of the Company or Canada Safeway
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s or Canada Safeway’s capital structure or their
respective businesses, any merger or consolidation of the Company or Canada
Safeway, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company or Canada Safeway, or any sale or transfer of all or
any part of their respective assets or businesses, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

8.4 Tax Withholding

 

  (a) Canada Safeway shall be entitled to require payment in cash or deduction
from other compensation payable to each Holder of any sums required by federal,
provincial, state or local tax law to be withheld with respect to the issuance,
vesting, exercise or payment of any Award.

 

  (b)

The Administrator may in its discretion and in satisfaction of the requirement
set forth in Section 8.4(a), allow such Holder to elect to have Canada Safeway
or the Company withhold shares of Common Stock otherwise issuable under such
Award (or allow the return of shares of Common Stock) having a Fair Market Value
equal to the sums required to be withheld. Notwithstanding any other provision
of the Plan, the number of shares of Common Stock which may be withheld with
respect to the issuance, vesting, exercise or payment of any Award (or which may
be repurchased from the Holder of such Award within six (6) months after such
shares of Common Stock were acquired by the Holder from the

 

13



--------------------------------------------------------------------------------

 

Company) in order to satisfy the Holder’s federal, provincial, state and local
income tax and payroll tax liabilities with respect to the issuance, vesting,
exercise or payment of the Award shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, provincial, state and local income tax and payroll tax
purposes that are applicable to such supplemental taxable income.

 

8.5 Forfeiture Provisions

 

Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Holder to
agree by separate written instrument, that (a)(i) any proceeds, gains or other
economic benefit actually or constructively received by the Holder upon any
receipt or exercise of the Award must be paid to Canada Safeway, and (ii) the
Award shall terminate and any unexercised portion of the Award (whether or not
vested) shall be forfeited, if (b)(i) a Termination of Employment occurs prior
to a specified date, or within a specified time period following receipt or
exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, Canada
Safeway or any of their respective Subsidiaries, or which is inimical, contrary
or harmful to the interests of the Company, Canada Safeway or any of their
respective Subsidiaries, as further defined by the Administrator or (iii) the
Holder incurs a Termination of Employment for cause.

 

8.6 Effect of Plan upon Options and Compensation Plans

 

The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, Canada Safeway or any of their respective
Subsidiaries, except as specifically set forth in the preamble hereof. Nothing
in the Plan shall be construed to limit the right of the Company, Canada Safeway
or any of their respective Subsidiaries (a) to establish any other forms of
incentives or compensation for Employees of the Company, Canada Safeway or any
of their respective Subsidiaries or (b) to grant or assume options or other
rights or awards otherwise than under the Plan in connection with any proper
corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

 

8.7 Compliance with Laws

 

The Plan, the granting and vesting of Awards under the Plan and the payment of
money under the Plan or under Awards granted hereunder are subject to compliance
with all applicable federal, provincial and state laws, rules and regulations
(including but not limited to Canadian Securities Laws, state and federal
securities laws and federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company or Canada Safeway, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company or Canada Safeway, provide such assurances and representations to
the Company and Canada Safeway as the Company or Canada Safeway

 

14



--------------------------------------------------------------------------------

may deem necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

8.8 Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan.

 

8.9 Governing Law

 

The Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the Province of Alberta, Canada without
regard to conflicts of laws thereof.

 

15